Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14495 Filed 08/16/21 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

   RADIANT GLOBAL LOGISTICS, INC.,
                                                      Case No. 18-12783
                     Plaintiff/Counter-Defendant,
   v.                                                 Paul D. Borman
                                                      United States District Judge
   BTX AIR EXPRESS OF DETROIT LLC,

                     Defendant,
   and

   CHARLES FURSTENAU, JR.,

                     Defendant/Counter-Plaintiff.


      OPINION AND ORDER GRANTING PLAINTIFF/COUNTER-
  DEFENDANT RADIANT’S MOTION FOR SUMMARY JUDGMENT (ECF
     No. 119) AS TO DEFENDANT/COUNTER-PLAINTIFF CHARLES
     FURSTENAU JR.’s FIRST AMENDED COUNTER COMPLAINT
                           (ECF No. 31)

        I.     Procedural History

             This case involves former Radiant-Detroit-office General Manager Charles

  Furstenau, Jr.’s departure with several Radiant team members at the opening of a

  new competing BTX-Detroit office in late August, 2018. On September 7, 2018,

  Radiant filed a Complaint against Furstenau and BTX Air Express of Detroit,

  seeking a declaratory judgment, and alleging claims of Breach of Fiduciary Duty,

  Misappropriation of Trade Secrets, Tortious Interference, Aiding and Abetting, and

                                              1
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14496 Filed 08/16/21 Page 2 of 20




  Common Law and Statutory Conversion. (ECF No. 1.) On February 20, 2019, the

  Court granted Plaintiff’s Motion for Preliminary Injunction against Defendant

  Charles Furstenau, Jr., and BTX Air Express of Detroit. (ECF No. 52.) Relevant

  background in this case is also contained in the Court’s prior Opinion and Order on

  the cross-motions for summary judgment issued on April 8, 2021, denying Plaintiff

  Radiant’s Motion for Partial Summary Judgment as to Counts II and IV, denying

  Defendant Furstenau’s Motion for Summary Judgment as to Counts II, III and VI,

  and Denying Defendant BTX’s Motion for Summary Judgment as to Counts III, IV,

  and V. (ECF No. 169.)

        On November 14, 2018, Defendant/Counter-Plaintiff Charles Furstenau, Jr.

  filed the instant Amended four-count Counter-Complaint against Plaintiff/Counter-

  Defendant Radiant Global Logistics (ECF No. 31), asserting:

              Count I: Breach of Employment Agreement

              Count II: Quantum Meruit

              Count III: Intentional Infliction of Emotional Distress

              Count IV: Defamation/Defamation Per Se

        Now before the Court is Radiant’s Motion for Summary Judgment as to

  Furstenau’s Counter-Complaint. (ECF No. 119.) Furstenau filed a Response on



                                           2
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14497 Filed 08/16/21 Page 3 of 20




  October 8, 2020 (ECF No. 144), and Radiant filed a Reply on October 22, 2020

  (ECF No. 149.) The Court held a hearing on this motion on August 9, 2021.




     II.      Standard of Review

           Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment

  is proper if there is no genuine issue as to any material fact and the moving party is

  entitled to judgment as a matter of law. In evaluating a motion for summary

  judgment the Court must look beyond the pleadings and assess the proof to

  determine whether there is a genuine need for trial. Matsushita Elec. Indus. Co. v.

  Zenith Radio Corp., 475 U.S. 574, 587 (1986). If the moving party carries its burden

  of showing there is an absence of evidence to support a claim, then the nonmoving

  party must demonstrate by affidavits, depositions, answers to interrogatories, and

  admissions on file that there is a genuine issue of material fact for trial. Celotex Corp.

  v. Catrett, 477 U.S. 317, 324–25 (1986).

           In reviewing a motion for summary judgment this Court cannot weigh the

  evidence,     make    credibility   determinations,    or   resolve   material    factual

  disputes. Alman v. Reed, 703 F.3d 887, 895 (6th Cir. 2013); see Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 255 (1986) (stating that on a motion for summary

  judgment “[c]redibility determinations, the weighing of the evidence, and the


                                              3
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14498 Filed 08/16/21 Page 4 of 20




  drawing of legitimate inferences from the facts are jury functions, not those of a

  judge”). “Instead, the evidence must be viewed, and all reasonable inferences drawn,

  in the light most favorable to the non-moving party.” Ohio Citizen Action v. City of

  Englewood, 671 F.3d 564, 569–70 (6th Cir. 2012) (citing Matsushita, 475 U.S. at

  587; Biegas v. Quickway Carriers, Inc., 573 F.3d 365, 374 (6th Cir. 2009)).

  Nevertheless, the mere existence of a scintilla of evidence in support of Plaintiff's

  position is not sufficient to create a genuine issue of material fact. Liberty Lobby,

  477 U.S. at 252. The proper inquiry is whether the evidence is such that a reasonable

  jury could return a verdict for Plaintiff. Id.; see generally Street v. J.C. Bradford &

  Co., 886 F.2d 1472, 1476–80 (6th Cir. 1989).




     III.   Analysis

            a. Breach of Contract: Bonus Payments

        Furstenau alleges that Radiant violated the employment contract between the

  parties by failing to pay the full amount of bonus money owed to him: 10% of the

  Detroit station’s quarterly net profits, totaling $34,069.94. (Response, ECF No. 144

  PageID.13449.) The parties dispute whether the bonus payments were discretionary,

  as Radiant argues, or a mandatory part of Furstenau’s employment agreement, as

  Furstenau argues. A party asserting a breach of contract must establish that (1) there


                                            4
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14499 Filed 08/16/21 Page 5 of 20




  was a contract, (2) which the other party breached, (3) thereby resulting in damages

  to the party claiming breach. Miller-Davis Co. v. Ahrens Const., Inc., 495 Mich. 161,

  178 (2014).

        The parties recognize the existence of an employment agreement between

  Furstenau and Radiant, although there is a question of whether that agreement was

  modified by the October 30, 2017 email from Radiant CEO Bohn Crain to Furstenau

  to include a 20% of net profits bonus opportunity, half of which would go to the

  Station Manager Furstenau. (ECF No. 145-6 PageID.13489) The email states:


                Further to our call today, effective November 1 we are
                increasing your base salary to $115K and a monthly auto
                allowance of $500.

                We are also increasing the quarterly station bonus
                opportunity to 20%, 10% for the Station Manager and the
                remaining 10% allocated across other members of your
                team in amounts to be approved by Tim O’Brien. [Vice
                President of Company Stores]
                We really appreciate all your hard work and look forward
                to working with you and your team on the launch of SAP
                TM and collaboration with the operation shared service
                center in PHX
  (ECF No. 145-6 PageID.13489.) (emphasis added)

        The parties dispute whether this email creates, (1) a bonus structure that is a

  mandatory part of Furstenau’s employment contract, such that Radiant would be

  obligated to pay 10% of the Radiant Detroit station’s quarterly net profits to


                                           5
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14500 Filed 08/16/21 Page 6 of 20




  Furstenau as bonus during his employment, or (2) whether it is merely an

  opportunity for a bonus that is required to be approved by Radiant’s Vice President

  of Company Stores Tim O’Brien, and further conditioned on Furstenau’s working

  and collaborating on the launch of the SAP system, and collaborating with the

  Phoenix shared services center.

        “In order for a contract to be formed, there must be an offer and acceptance,

  as well as a mutual assent to all essential terms. This required mutual assent on all

  material terms is judged by an objective standard based on the express words of the

  parties and not on their subjective state of mind.” Bodnar v. St. John Providence,

  Inc., 327 Mich. App. 203, 213 (2019) (citations omitted).

        Radiant argues in support of summary judgment that the October 30, 2017

  email from Crain does not guarantee a mandatory bonus structure, as it refers to a

  “bonus opportunity,” “amounts to be approved by Tim O’Brien,” and does not

  contain sufficient details to constitute a “meeting of the minds” needed to create a

  binding contract for bonus payments. Radiant also argues the opportunity for an

  increased bonus “was predicated on the station participating in (a) the launch of the

  SAP transportation management software program, and (b) the operational shared

  services center in Phoenix,” both of which Furstenau opposed.




                                           6
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14501 Filed 08/16/21 Page 7 of 20




        Radiant identifies significant evidence demonstrating that both Radiant and

  Furstenau understood that the bonuses were discretionary: a June, 2018 email chain

  between Radiant Vice President and Chief Financial Officer Joe Bento, Vice

  President of Company Stores Tim O’Brien, and Furstenau, where Bento stated that

  “all Radiant bonus programs . . . are completely discretionary at Radiant’s election,”

  and Furstenau’s response, stating that, “it is now my understanding that both

  the . . . bonus programs are discretionary.” (ECF No. 121-7 PageID.6581.)

        Radiant further asserts that, when asked during his second deposition what

  amounts he was seeking in his claim for bonus payments, Furstenau testified that he

  was “not prepared to quantify that number,” and to his knowledge, nobody had

  prepared a number regarding how much he was owed. (July 9, 2020 Deposition of

  Charles Furstenau (“Furstenau Dep.”) 49:17–52:1, ECF No. 121-3.) It was

  apparently not until his Response to Radiant’s Motion for Summary Judgment that

  Furstenau attempted to quantify the bonuses allegedly owed.

        Finally, Radiant Human Resources Manager Renee Kiss stated in an affidavit

  that the bonus programs in place in 2017 and 2018 “were discretionary,” and any

  payments had to be approved by Radiant’s Board of Directors. (Declaration of Renee

  Kiss (“Kiss Dec.”) ¶ 8, ECF No. 121-1.) Kiss further stated that Furstenau was “paid

  all bonus amounts approved by company management and the board in 2017 and

  2018.” (Id. at ¶ 12).
                                            7
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14502 Filed 08/16/21 Page 8 of 20




        Furstenau, on the other hand, argues that the October 30, 2017 email from

  Radiant CEO Bohn Crain to Furstenau concerning pay and bonus structure created

  a mandatory bonus payment structure. Furstenau also offers a May 21, 2018 email

  from Radiant Corporate Counsel John Sobba to Renee Kiss which states that “Joe

  [Bento] wants to deny participation in the STIP/LTIP bonus programs because Chad

  [Furstenau] refused to sign the agreement (e.g. non-compete) we presented to him

  last week.” (ECF No. 145-21 PageID.13524.) Following Furstenau’s August 22,

  2018 request for bonus payments, which Bento denied (ECF No. 121-7

  PageID.6580), and his resignation two days later, Bento wrote to Bohn Crain on

  August 25, 2018:

               Bohn, I think I mentioned it to you, Tim and I talked about
               it, but I triggered the resignation.
               I said I was not going to pay him his back bonuses and do
               that extra work. I had spoken with him about the issues
               numerous times over the phone.
  (ECF No. 145-13 PageID.13504.) Thus, Bento appears to have concluded that his

  days-before denial of Furstenau’s late August request for additional bonus payments

  triggered Furstenau’s resignation two days later.

        Furstenau also points to the Q3 2018 (January–March) bonus payment that

  matched what Bohn Crain had told Furstenau he would be paid in the October 2017

  email—half of 20% of net profit (ECF No. 144 PageID.13448), and an email



                                           8
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14503 Filed 08/16/21 Page 9 of 20




  between Radiant employees indicating that Radiant Detroit paid bonuses based on

  the 20% rate after his departure. (ECF No. 145-14 PageID.13505–06.)

         The Court finds that Furstenau has failed to raise a question of material fact

  to support his argument that the Radiant bonus program had become mandatory

  because of the October 30, 2017 email from Radiant CEO Bohn Crain. That October

  30, 2017 email does not create a valid contract for mandatory bonus payments. That

  email refers to bonus payments as a “bonus opportunity,” explicitly reserves

  approval of bonus payments to Radiant VP Tim O’Brien, and references the need

  for the Radiant-Detroit station to participate in the launch of the SAP program and

  the shared services center in Phoenix.

         The October 30, 2017 email from CEO Crain does not contain detailed

  objectives and resultant bonuses like the plan contained in the Sixth Circuit decision,

  Bahr v. Tech Consumer Prod., 601 F. App’x 359, 366-67 (6th Cir. 2015), where the

  court held that, despite reserving discretion over bonus payments to the employer,

  the plan at issue applied mandatorily because it detailed percentages of base salary

  to be paid based on a set of targets or accomplishments to be met by the employee.1




         1
            Bahr dealt with an interpretation of Minnesota law. In Bahr, the bonus plan at issue
  detailed percentages of base salary to be paid based on a set of targets or accomplishments to be
  met by the employee. The Sixth Circuit found that under Minnesota law, the bonus plan constituted
  a sufficiently definite offer and was not discretionary, despite the inclusion of a provision in the
  bonus plan explicitly reserving discretion to the company. Id. at 363–68. In the instant case,
                                                   9
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14504 Filed 08/16/21 Page 10 of 20




         Further, prior to the October 2017 email, the Radiant bonus program operated

  with significant corporate discretion. According to Radiant Human Resources

  Director Kiss, Radiant leadership created total bonus amounts, and then typically

  deferred to Furstenau’s recommendations as to the allocation of bonus amounts to

  be paid among the Detroit station employees, including himself. (Kiss Dec. ¶ 9, ECF

  No. 121-1.) Furstenau retained 93%, 95%, 50% and 100% of the entire bonus pool

  for himself during the 2017 respective quarters, when he allocated money from the

  bonus pool to his employees. (See Chart2, ECF No. 119 PageID.6111; Kiss Dec. ¶11,

  ECF No. 121-1; Furstenau Dep. 30:13–25, ECF No. 121-3.)

         In light of the operative email of October 30, 2021 from CEO Bohn Crain,

  which fails to indicate a “meeting of the minds” that the new bonus structure was

  mandatory, and Furstenau’s admission in an email to Bento that he understood that

  bonus payments were discretionary, the evidence fails to raise a question of material



  Michigan law applies. Further, the instant plan contains additional conditions, apart from the
  discretion issue.
         2

               Quarter            Furstenau’s Percentage of
               (Calendar)         Total Bonus Money for
                                  Radiant-Detroit
               Q1 2017            93%
               Q2 2017            95%
               Q3 2017            50%
               Q4 2017            100%
               Q1 2018            50%
               Q2 2018            50%


                                               10
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14505 Filed 08/16/21 Page 11 of 20




  fact supporting Furstenau’s argument that the bonus program was mandatory, such

  that he would be entitled to 10% of quarterly profits. Accordingly, Radiant’s Motion

  for Summary Judgment on the counterclaim for breach of contract regarding unpaid

  bonuses is GRANTED.




           b. Breach of Contract: Stock Option Plans

        The Radiant Stock option programs relevant to this motion are the 2005 Stock

  Incentive Plan (“2005 Plan”) and the 2012 Stock Option and Performance Award

  Plan (“2012 Plan”) (Mot. for Sum. Judg., ECF No. 144 PageID.13450; Renee Kiss

  Dec. ¶¶ 3, 5, ECF No. 121-1.) Furstenau alleges that he was prevented from

  exercising his vested stock options under both plans. (First Am. Counter Compl.,

  ECF No. 31, ¶ 29.)

        Renee Kiss’ declaration states that Furstenau had exercised all of his options

  under the 2005 Plan, and there were zero shares remaining as of Furstenau’s

  resignation date. (Kiss Dec. ¶ 4.) Furstenau’s “Closing Statement,” dated August 27,

  2018, shows the number of shares “granted” to him matches the number of shares

  he “exercised,” and the number of shares exercisable, as zero. (Closing Statement,

  ECF No. 121-2 PageID.6740.)




                                          11
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14506 Filed 08/16/21 Page 12 of 20




        Radiant also has carried its burden demonstrating that Furstenau was not

  entitled to any remaining stock options under the 2012 Plan, which clearly states that

  an employee who voluntarily leaves the company forfeits his or her rights to exercise

  options. (2012 Plan Terms VI(e), ECF No. 121-4 PageID.6546.) Furstenau

  voluntarily resigned from Radiant. Furstenau’s Closing Statement lists August 24,

  2018, the date of Furstenau’s resignation, which was last day for which he could

  have exercised options under the 2012 plan. (Closing Statement ECF No. 121-2

  PageID.6740.) As of that date, Furstenau had exercised all but 892 options under the

  2012 Plan. (Kiss Dec. ¶¶ 5, 7.)

        Furstenau points to a letter from Human Resources Director Renee Kiss sent

  on August 28, 2018, after his resignation, outlining his final paycheck, benefits, and

  stock options, among other human resources issues. (ECF No. 145-15.) In the

  paragraph entitled “Stock Options,” the email states: “You have 90 days from your

  termination date to exercise any of your Radiant Global Logistics vested options.”

  (Id.) Furstenau argues that, after his voluntary resignation, Radiant did not permit

  him to exercise any stock options, identifying an email from October 4, 2018 where

  Renee Kiss failed to respond to an email from Furstenau about how to exercise his

  stock options. (ECF No. 145-26 PageID.13511.)

        These emails are insufficient to undermine the clear language in Furstenau’s

  Closing Statement showing that he has no exercisable options in the 2005 Plan, and
                                           12
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14507 Filed 08/16/21 Page 13 of 20




  the clear language in the 2012 Plan that an individual who voluntarily resigns from

  the company forfeits their right to stock options. Thus, Furstenau, who voluntarily

  resigned on August 24, 2018, was not entitled to exercise any remaining stock

  options.

        On Furstenau’s counterclaim for breach of contract regarding the Stock Plans,

  Radiant’s Motion for Summary Judgment is GRANTED.




             c. Quantum Meruit

        Furstenau brings a claim for quantum meruit in the alternative to his claim for

  breach of contract. Radiant argues that Furstenau will be unable to recover under

  both quantum meruit and breach of employment agreement, and that they are entitled

  to summary judgment on this claim. (ECF No. 119 PageID.6120). In Llewellyn-

  Jones v. Metro Prop. Grp., LLC, a district court in this circuit noted that “pleading

  an express contract and implied contract (whether styled as unjust enrichment

  or quantum meruit) is allowed when, for instance, there is a dispute between the

  parties as to whether an express agreement exists.” 22 F. Supp. 3d 760, 793 (E.D.

  Mich. 2014). However, “If the parties admit that a contract exists, but dispute its

  terms or effect, an action will not also lie for quantum meruit or implied contract.”




                                           13
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14508 Filed 08/16/21 Page 14 of 20




  Id. (citing Advanced Plastics Corp. v. White Consol. Indus., Inc., 828 F. Supp. 484,

  491 (E.D. Mich. 1993)).

        Radiant argues in its motion for summary judgment that “Radiant and

  Furstenau do not dispute the existence of the employment agreement between the

  parties, therefore, Furstenau cannot plead breach of his employment agreement in

  the alternative, plead quantum meruit.” (ECF No. 119 PageID.6120.)

        In this case, the parties agree that there was an employment agreement

  between Radiant and Furstenau, and they merely “dispute its terms or effect” with

  regard to bonus payments and stock options. Llewellyn-Jones, 22 F. Supp. 3d at 793.

  Accordingly, Radiant’s Motion for Summary Judgment on the counterclaim for

  Quantum Meruit is GRANTED.




            d. Intentional Infliction of Emotional Distress

        The elements of intentional infliction of emotional distress (IIED) are (1)

  “extreme and outrageous” conduct; (2) intent or recklessness; (3) causation; and (4)

  “severe emotional distress.” Roberts v. Auto-Owners Ins. Co., 422 Mich. 594, 602

  (1985).

        In order to meet the “extreme and outrageous” conduct element of IIED, a

  defendant’s actions must go “beyond all possible bounds of decency” such that those
                                          14
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14509 Filed 08/16/21 Page 15 of 20




  actions would be “regarded as atrocious and utterly intolerable in a civilized

  community.” Linebaugh v. Sheraton Michigan Corp., 198 Mich. App. 335, 342

  (2013). Furstenau identifies the following Radiant actions to support his IIED claim:

  Radiant (1) hid the SAP IT information from him after he criticized the new program,

  (2) eliminated him from corporate meetings regarding the new SAP system after he

  stated that he was firmly opposed to its implementation, and (3) informed two

  members of his former Radiant staff, Kari Piper and Liana Renteria, on the first

  business day after he resigned, that he had misappropriated their earned bonuses for

  his own benefit, thereby damaging his reputation. (ECF No. 144 PageID.13462-63.)

  As a matter of law, these actions, in context, do not rise to the level of outrageousness

  needed to succeed on a claim for IIED. Factually, it is undisputed that those two

  staffers, Piper and Renteria, followed him over to BTX-Detroit a few days after he

  left Radiant.

        Radiant cites several cases illustrating the type of conduct a court can deem

  extreme and outrageous. (See ECF No. 119 PageID.6122) citing Linebaugh v.

  Sheraton Michigan Corp, 198 Mich. App. 335 (1993) (coworker drawing another

  coworker in a sexually compromising position); Lewis v. Legrow, 258 Mich. App.

  175 (2003) (defendant secretly videotaped intimate relations); Haverbush v.

  Powelson, 217 Mich. App. 228 (1996) (defendant sent threatening letters to the

  plaintiff and his family and put a hatchet and lingerie on plaintiff’s vehicles.) The

                                             15
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14510 Filed 08/16/21 Page 16 of 20




  conduct here comes nowhere close to this level, and Furstenau is unable to establish

  any questions of material fact on the first element of IIED.

        Furstenau is also unable to produce any record evidence that he actually

  suffered any emotional distress. Furstenau argues in his response brief that he

  experienced “significant stress and anxiety,” and was “treated both locally and at

  Cleveland Clinic for the psychological and physical impact of these stressors.” (ECF

  No. 144 PageID.13463.) There is no evidence of these medical visit costs. Further,

  when asked during his July 9, 2020 deposition how much he was seeking in damages

  as a result of his intentional infliction of emotional distress claim, Furstenau was

  unable to provide an answer. (Furstenau Dep. 95:4–10, ECF No. 121-3.)

        Accordingly, Radiant’s Motion for Summary Judgment on the claim for

  Intentional Infliction of Emotional Distress is GRANTED.




           e. Defamation

        Furstenau alleges that Radiant, via Tim O’Brien, defamed him by indicating

  to then-Radiant employees (soon to be BTX employees) Kari Piper and Liana

  Renteria, that Furstenau had “kept those monies / bonuses owed to his fellow team

  members to himself.” (First Am. Counter Compl., ECF No. 31 ¶ 83; August 30, 2018

  Email, Kari Piper to Furstenau, ECF No. 31-1 PageID.918–20.) Specifically, Kari

                                           16
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14511 Filed 08/16/21 Page 17 of 20




  Piper testified that O’Brien came into the Radiant-Detroit office on the Monday after

  Furstenau’s resignation and in a discussion of future bonuses, told her that “you

  won’t have to worry about Chad taking 90% of it.” (Deposition of Karen Piper

  62:15–65:14, ECF No. 120-2 PageID.6242.)

        To establish a defamation claim, a plaintiff must prove (1) that defendant

  made a false and defamatory statement to a third party; (2) which was unprivileged;

  (3) with fault amounting to at least negligence; and (4) either actionability of the

  statement irrespective of special harm (defamation per se) or the existence of special

  harm caused by the publication (defamation per quod). Burden v. Elias Bros. Big

  Boy Restaurants, 240 Mich. App. 723, 726 (2000).

        When asked in his deposition whether he was aware that he brought a

  defamation claim, Furstenau responded that, “no, I didn’t know. If it’s in there, I’m

  not surprised,” and that he never reviewed the Counter-Complaint (Furstenau Dep.

  63:1–64:8, ECF No. 121-3.)

        Furstenau makes no specific arguments regarding Defamation per se, which

  is a narrow cause of action. See, e.g., Daneshvar v. Kipke, 266 F. Supp. 3d 1031,

  1055 (E.D. Mich. 2017), aff'd, 749 F. App'x 986 (Fed. Cir. 2018). Michigan law

  codifies “the common-law principle that words imputing a lack of chastity or the

  commission of a crime constitute defamation per se and are actionable even in the


                                           17
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14512 Filed 08/16/21 Page 18 of 20




  absence of an ability to prove actual or special damages, as evidenced by the statute's

  indication that such words are “actionable in themselves....” Burden, 240 Mich. App.

  at 728. “Although the holdings of Michigan courts have been mixed, the prevailing

  rule is that words constitute defamation per se if the invoked crime involves moral

  turpitude or would subject the person to an infamous punishment.” Daneshvar,

  supra at 1055; Lakin v. Rund, 318 Mich. App. 127 (2016). Tim O’Brien’s statement

  that Furstenau had taken a large share of bonuses is not an accusation involving a

  crime of “moral turpitude.” In this case, the statements identified, which at most

  “paint Furstenau as a dishonest individual” (Furstenau Response, ECF No. 144

  PageID.13464), do not amount to defamation per se. Further, as the undisputed facts

  in the chart, supra note 2, establish, Furstenau did retain the largest share of bonus

  money in 2017 for himself.

        As for defamation per quod, Furstenau has failed to show any harm to his

  reputation. A communication is defamatory if, under all the circumstances, it tends

  to so harm the reputation of an individual that it lowers the individual's reputation in

  the community or deters others from associating or dealing with the individual.

  Kefgen v. Davidson, 241 Mich. App. 611, 617, (2000) citing Kevorkian v. American

  Medical Ass'n, 237 Mich. App. 1, 5 (1999); Ireland v. Edwards, 230 Mich. App.

  607, 619 (1998). In the instant case, shortly after O’Brien made the allegedly

  defamatory statements to Piper and Renteria on the first business day after Furstenau

                                            18
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14513 Filed 08/16/21 Page 19 of 20




  resigned, they both emailed Furstenau to tell him what was said (ECF No. 31-1

  PageID.918–20) and then resigned at Radiant to join Furstenau at BTX soon after.

  Clearly, O’Brien’s statements did not deter Piper and Renteria from immediately

  joining Furstenau at BTX, or harm Furstenau’s reputation with the two co-workers

  to whom the allegedly defamatory statements were directed, and there is no evidence

  that these statements were made to any other individuals.

        A plaintiff’s failure to support an alleged harm from defamatory statements

  with any record evidence will result in summary judgment. See Werme v. Mortg.

  Ctr., LLC, 2017 WL 895743, at *4 (W.D. Mich. 2017) (granting summary judgment

  in favor of defendant where plaintiff fails to “show[] defamation per quod, by

  establishing ‘special harm’ she has suffered.”); Heike v. Guevara, 2009 WL

  3757051, at *6 (E.D. Mich. 2009), aff'd, 519 F. App'x 911 (6th Cir. 2013)

  (examining its prior order in the case: “The Court found that Plaintiff had not alleged

  any specific pecuniary harm resulting from the defamation, nor had she explained

  how any reputational damage translated into economic harm. Thus, the Court found

  that Plaintiff had not sufficiently plead her defamation claims with respect to the

  element of special damages.”) Furstenau likewise has failed to support his

  defamation claim with any evidence of harm.

        Accordingly, Radiant’s Motion for Summary Judgment as to the defamation

  claims is GRANTED.
                                            19
Case 2:18-cv-12783-PDB-RSW ECF No. 173, PageID.14514 Filed 08/16/21 Page 20 of 20




     IV.   Conclusion

        The Court, taking the evidence in the light most favorable to the

  Defendant/Counter-Plaintiff Charles Furstenau, the non-moving party, GRANTS

  Plaintiff/Counter-Defendant Radiant Global Logistics’ Motion for Summary

  Judgment (ECF No. 119) in its entirety. Defendant/Counter Plaintiff Charles

  Furstenau’s First Amended Counter-Complaint is hereby DISMISSED with

  prejudice.

  SO ORDERED.




                                            s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge
  Dated: August 16, 2021




                                       20
